19-3420
     Yiying Zhang v. Garland
                                                                                BIA
                                                                           Cassin, IJ
                                                                        A200 695 703
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 17th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            RAYMOND J. LOHIER, JR.,
 8            RICHARD J. SULLIVAN,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   YIYING ZHANG,
14            Petitioner,
15
16                     v.                                     19-3420
17                                                            NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Troy Nader Moslemi, Flushing, NY.
24
25   FOR RESPONDENT:                      Gerard M. Alexander, Trial
26                                        Attorney, (Linda S. Wernery,
27                                        Assistant Director, Office of
28                                        Immigration Litigation, on the
 1                                 brief), for Brian Boynton, Acting
 2                                 Assistant Attorney General, Civil
 3                                 Division United States Department
 4                                 of Justice, Washington, DC.

 5         UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9         Petitioner Yiying Zhang, a native and citizen of the

10   People’s Republic of China, seeks review of a September 30,

11   2019 decision of the BIA affirming a February 15, 2018

12   decision   of   an   Immigration   Judge   (“IJ”)   denying    asylum,

13   withholding of removal, and protection under the Convention

14   Against Torture (“CAT”).       In re Yiying Zhang, No. A 200 695

15   703 (B.I.A. Sept. 30, 2019), aff’g No. A 200 695 703 (Immig.

16   Ct.   N.Y.C.    Feb.   15,   2018).    We    assume   the     parties’

17   familiarity with the underlying facts and procedural history.

18         We have reviewed the IJ’s decision as supplemented by

19   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

20   Cir. 2005).     We review the adverse credibility determination

21   for substantial evidence.      See 8 U.S.C. § 1252(b)(4)(B); Hong

22   Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

23         “Considering the totality of the circumstances, and all

                                        2
 1   relevant factors, a trier of fact may base a credibility

 2   determination on the demeanor, candor, or responsiveness of

 3   the applicant. . . , the consistency between the applicant’s

 4   or witness’s written and oral statements . . . , the internal

 5   consistency of each such statement, [and] the consistency of

 6   such statements with other evidence of record . . . without

 7   regard to whether an inconsistency, inaccuracy, or falsehood

 8   goes to the heart of the applicant’s claim.”                       8 U.S.C.

 9   § 1158(b)(1)(B)(iii).      “We defer . . . to an IJ’s credibility

10   determination unless, from the totality of the circumstances,

11   it is plain that no reasonable fact-finder could make such an

12   adverse credibility ruling.”              Xiu Xia Lin v. Mukasey, 534

13   F.3d 162, 167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

14   at   76.     The    agency’s    determination       that   Zhang   was    not

15   credible as to her claims that she was detained and fined for

16   spreading    her    Christian    religion     and    forced   to   have   an

17   abortion under China’s family planning policy is supported by

18   substantial evidence.

19        As an initial matter, the agency reasonably relied on

20   Zhang’s     statements    at    her       airport   and    credible      fear

21   interviews.        We examine reliance on such interviews “with


                                           3
 1   care,” but where, as here, the interview records contain

 2   sufficient indicia of reliability, they may be considered.

 3   Ming Zhang v. Holder, 585 F.3d 715, 724–25 (2d Cir. 2009).

 4   Zhang does not dispute that the credible fear interview bears

 5   indicia of reliability, and we conclude that the airport

 6   interview also was sufficiently reliable because the record

 7   of   the   airport    interview     “is    typewritten,      signed   by

 8   petitioner, and initialed by her on each page” and “contains

 9   no   indication     that   the   alien    was    reluctant   to    reveal

10   information or did not understand English or the translations

11   provided by the interpreter.”          Id. at 721–22 (cleaned up).

12        Given   the    reliability   of     these   records,    the   agency

13   appropriately gave considerable weight to Zhang’s omission of

14   her family planning policy claim at both her airport and

15   credible fear interviews.        See id. at 726 (upholding adverse

16   credibility determination based on applicant’s failure to

17   mention forced abortions at both airport and credible fear

18   interviews).      At her credible fear interview, Zhang was asked

19   several open-ended questions about why she sought protection

20   in the United States, including whether she had “ever been

21   mistreated” by anyone in China.            It is irrelevant whether


                                        4
 1   Zhang knew that her forced abortion could be the basis of an

 2   asylum claim at this time because she was not asked whether

 3   she had a legally cognizable claim; she was asked general

 4   questions about mistreatment and her reasons for fearing

 5   return to China and expressed fear only of being arrested,

 6   detained, and fined for spreading her religious beliefs.

 7       Inconsistencies in Zhang’s own statements and between

8    her testimony and that of her witnesses further support the

9    adverse   credibility   determination.     See    8   U.S.C.

10   § 1158(b)(1)(B)(iii).   Zhang made an affirmative statement

11   at her airport interview that she was baptized in China, but

12   later testified that she was baptized only in the United

13   States.   In addition, Zhang’s testimony about the days she

14   went to the church differed from the testimony of her church

15   witness, and the IJ was not compelled to credit Zhang’s

16   explanation that she mentioned only the days she attended

17   services, not the days she went to the church to clean.    See

18   Majidi v. Gonzales, 430 F.3d 77, 80–81 (2d Cir. 2005) (“A

19   petitioner must do more than offer a plausible explanation

20   for his inconsistent statements to secure relief; he must

21   demonstrate that a reasonable fact-finder would be compelled


                                  5
 1   to   credit    his   testimony.”       (internal   quotation     marks    and

 2   citation      omitted)).        And    Zhang   and      her   husband    gave

 3   inconsistent testimony about where her husband and son lived.

 4          The omission and inconsistencies constitute substantial

 5   evidence for the adverse credibility determination.                See Hong

 6   Fei Gao, 891 F.3d at 76; Xiu Xia Lin, 534 F.3d at 165–66.

 7   That    determination      is    dispositive       of    Zhang’s    asylum,

 8   withholding of removal, and CAT claims because they were based

 9   on the same factual predicate.              See Paul v. Gonzales, 444

10   F.3d 148, 156–57 (2d Cir. 2006).               We do not reach Zhang’s

11   arguments regarding her son because she did not include him

12   on appeal to the BIA.      See Lin Zhong v. U.S. Dep’t of Justice,

13   480 F.3d 104, 117-25 (2d Cir. 2007) (holding that we generally

14   require petitioner to exhaust all issues before the BIA).

15          For the foregoing reasons, the petition for review is

16   DENIED.    All pending motions and applications are DENIED and

17   stays VACATED.

18                                         FOR THE COURT:
19                                         Catherine O’Hagan Wolfe,
20                                         Clerk of Court




                                            6